Case 1:21-cr-00461-RCL Document5 Filed 07/20/21 Page 1of1

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA CRIMINAL NO. 21-CR-461 (RCL)
V. Hearing Date: July 20, 2021
DEVLYN THOMPSON
Defendant.
ORDER

wt |.
Having considered the Consent Motion to Continue, it is this “* of July 2021, hereby

ORDERED, that the plea hearing currently scheduled for July 20, 2021 is rescheduled for

Nyse © 202lae t tw pe

Fee Latohe

ROYCE C. LAMBERTH
United States District Judge
